Order
PER CURIAM.
Missouri’s Attorney General, on behalf of the State, filed a petition seeking incarceration reimbursement against Appellant John Middleton pursuant to the Missouri Incarceration Reimbursement Act (MIRA), §§ 217.825 through 217.841 *483RSMo 2000. The trial court subsequently granted the State’s summary judgment motion and entered an amended judgment against Appellant in the amount of $4,893.41, which was ordered to be deducted from Appellant’s prison account.
Mr. Middleton alleges on appeal that the money in his prison account was recovered from the State of Missouri in his federal civil rights action under 42 U.S.C. § 1983, so, pursuant to Hankins v. Finnel, 964 F.2d 853 (8th Cir.1992), the State could not seize the money under MIRA.
Affirmed. Rule 84.16(b).